DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (US 2005/0116667 hereafter refer as “Mueller”).
Regarding claim 1, Mueller discloses a luminaire module (100) comprising a support structure (standard ceiling grid 612, see Fig. 6D, Para. 0224) configured to be positioned so as to be associated with a ceiling region of an interior space, the support structure including or supporting a plurality of panels (500, see Figs. 6A and 6B, Para. 0221) with each thereof defining a illuminatable presentation surface, the plurality including at least one first panel including a first peripheral region (see Figs. 7A, 18B, and 19, Para. 0250), , and a plurality of second panels (e.g. side surface), each of which being oriented to be upright at a second angle of less than 90 degrees from a second reference plane (see Fig. 18B), in which the second panels are in side by side relation along the first peripheral region, wherein the luminaire module is configured to be assembled in an array thereof with the presentation surfaces in the array providing a composite three-dimensional presented image formed by a plurality of image segments provided by the presentation surfaces of the modules in the array (e.g. see Figs. 16, 17, 34, 40, and 42B).
However, Mueller does not explicitly disclose the first panel configured to be inclined at a first angle of less than 90 degrees from a first reference plane.
Mueller further discloses tiles (500, see Figs. 16-18) in these many textures and shapes can be disposed in many environments, such as to cover parts of building interiors and exteriors, including walls, doors, windows, ceilings, floors, furniture, tables, shelves, and other surfaces (see Fig. Figs. 16-18A, Para. 0249).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to form the first panel to be inclined at a first angle of less than 90 degrees from a first reference plane as a matter of choosing different textures and shapes as suggested by Mueller in order to provide desired characters and artwork. One would have been motivated to make this combination to provide different designs for the diffusing panels.

Regarding claim 2, Mueller further discloses the first panel and the second panels are arranged to form a representation of a closed structure (see Figs. 18A and 19).

Regarding claim 3, Mueller further discloses the presentation surfaces are each substantially parallel to one of the first and second reference planes (see Fig. 7B).

Regarding claim 4, Mueller further discloses the first reference plane is horizontal and the second reference plane is vertical (see Fig. 18A).

Regarding claim 5, Mueller further discloses at least one of the panels includes a layer (e.g. 2200, see Fig. 22) with the image segment applied thereto (see Fig. 22, Para. 0251, 0253, and 0302).

Regarding claim 6, Mueller further discloses at least one of the panels includes an LED screen (light source e.g. LEDs 104A, 4102, see Figs. 41, 44A, and 65, Para. 0157, 0320) configured to present a corresponding image segment.

Regarding claim 7, Mueller further discloses the first and second panels form a portion of a cube (see Figs. 18A and 19).

Regarding claim 8, Mueller further discloses the cube is formed by at least one first panel and at least three second panels (see Figs. 18A and 19).

Regarding claim 9, Mueller further discloses each second panel includes a second peripheral region, and the first peripheral region is joined with each of the second peripheral regions (see Figs. 7A and 10A).

Regarding claim 10, Mueller further discloses the second peripheral region of each second panel is joined with the second peripheral region of at least two other neighboring second panels (see Figs. 7A and 10A)..

Regarding claim 11, Mueller further discloses the array according to claim 1 (see Fig. 19).

Regarding claim 12, Mueller further discloses the modules are tessellated to form the array (see Fig. 42B).

Regarding claim 13, Mueller further discloses the tessellated modules are configured to provide tessellated surfaces in at least two different planes associated with the first reference plane (see Fig. 42B).

Regarding claim 14, Mueller discloses a luminaire module comprising a support structure (standard ceiling grid 612, see Fig. 6D, Para. 0224) configured to be positioned so as to be associated with an interior space surface, the support structure including or supporting a plurality of panels (500, see Figs. 6A and 6B, Para. 0221), and in adjacent relation with at least one other of the plurality of panels along respective adjacent peripheral regions (see Fig. 42B), wherein one or more of the panels is operative to provide an illuminatable presentation surface (see Fig. 50), wherein the luminaire module is configured to be assembled in an array thereof with the one or more presentation surfaces in the array providing a composite three-dimensional presented image formed by a plurality of image segments provided operative ones of the one or more presentation surfaces of the modules in the array (see Fig. 42B).
However, Mueller does not explicitly disclose each of the panels (500) configured to be inclined at an angle of less than 90 degrees from a corresponding reference plane.
Mueller further discloses tiles (500, see Figs. 16-18) in these many textures and shapes can be disposed in many environments, such as to cover parts of building interiors and exteriors, including walls, doors, windows, ceilings, floors, furniture, tables, shelves, and other surfaces (see Fig. Figs. 16-18A, Para. 0249).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to form the first panel to be inclined at a first angle of less than 90 degrees from a first reference plane as a matter of choosing different textures and shapes as suggested by Mueller in order to provide desired characters and artwork. One would have been motivated to make this combination to provide different designs for the diffusing panels.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han et al. (US 11,263,933) discloses an LED panel includes a panel body having a substrate, a plurality of LED elements and a mold, and a light absorbing layer formed at a lateral side of the panel body to absorb at least one of ambient light or light emitted from the plurality of LED elements; Pahlevaninezhad et al. (US 11,212,900) discloses light-Emitting Diode (LED) apparatus has at least one LED display module. Each LED display module has and integrates therein a plurality of LED display submodules, and at least one wireless communication unit. Each of the plurality of LED display submodules has and integrates thereon one or more LEDs; Wasserman et al. (US 10,018,343) discloses a light tile including a light-source bed having a rear face and a front face configured for accommodating at least one light source. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875